IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF PENNSYLVANIA

EPSILON ENERGY USA, INC.,,
Plaintiff,
Vv. Civil Action No.
District Court Fudge
CHESAPEAKE APPALACHIA, LLC,

Defendant.

 

MEMORANDUM IN SUPPORT OF MOTION FOR
PRELIMINARY INJUNCTION

Gregory J. Krock Jonathan T. Blank

Pa. LD. No. 78308 Admitted Pro Hac Vice
Elizabeth M. Thomas

Pa. I.D. No. 322002

McGUIREWOODS LLP McGUIREWOODS LLP
Tower Two-—Sixty 652 Peter Jefferson Parkway
260 Forbes Avenue, 18th Floor Suite 350

Pittsburgh, PA 15222-3142 Charlottesville, VA 22911
(412) 667-6000 (Telephone) (434) 977-2500 (Telephone}
(412) 667-6050 (Facsimile) (434) 980-2222 (Facsimile)
gkrock@mceguirewoods.com iblank@mceguirewoods.com

 

 

ethomas(@mceuirewoods.com

Counsel for Plaintiff Epsilon Energy USA, Inc.
Il.

I.

IV.

TABLE OF CONTENTS

Page
INTRODUCTION .oeeccce ce cceeceenee tee seeeseneveneeseeesieesniesereerneeesasesseseeneesenes 1
FACTUAL BACKGROUND... ccccceetrcenteenetseetreensceneeeteeraeseneenesseeseeseite 2
A. The JOAS oie eecccceceeceeeteceneeesceerteceneerneeeneesnaeernaesnnesesusecssesnasiressetens 2
B. The Settlement Agreement... ccccceeceeeeeeeeeeeeeteeeeetesaeestaeetenserennesy 3
C. Ownership Rights Under the JOAS wo... eee eee cect eteeseeeeeseneeas 4
D. ‘The Proposed Wells occ eee ce tee eee eeecesetccesacenseneeesenssusecesaerssersaeae 6
E. CHK’s Refusal to Cooperate and Allow Epsilon to Access Jointly-
Owned Property... cccccececeeeeeceseceneeessneesteeestsaeeeneeeernneeesneeeteeeteneess 7
F, The Koromlan Well Proposal .u....c.cccecccecccecseeeeesneereeneeeteeereneserenees 11
ARGUMENT... eccecccccececsceenceece cents neeeeseceeeesseeceeeteneseaateeesmenieeneseressaeeeaeed 11

A. — Epsilon is Likely to Succeed on the Merits Because CHK is Not
Meeting its Obligations Under the Settlement Agreement and JOAs
and CHK’s Interpretation of the Settlement Agreement and JOAs is

WONG. oe ececcceeceeeeeceeeteceee eee ee eee e nnn n re PES ESEE ESA eCc DEEL SRAELEOED ECE pea HaGEP EERE eeaaEae® 12
B. — Epsilon Will Suffer Irreparable Harm Absent Injunctive Relief......... 15
C. CHK Will Not Be Irreparably Harmed if Injunctive Relief is

Granted oo. ce cece eete cee eeeeeceeeeeeceeeeenaeseneseeeeeneetieeseseeessaessansenareaes 17
D. Granting Injunctive Relief is in the Public Interest... 19
CONCLUSION... ec eccceecettree reer sneer ternerene sees tessneeseesneeseuesneesesueeseeaese 20
TABLE OF AUTHORITIES

Page

CASES
Acierno v. New Castle Cty.,

AO F.3d 645 (3d Cir, 1994) ee ceseceeseneeeesereneeeneeteaseneesenneesiessaesresseaeenes 12
Am. & Foreign Ins. Co. v. Jerry’s Sport Ctr., Ine.,

2 A.3d 526 (Pa. 201O) ooo ecececccceceeceeeeeeeeteeeeeeecaseaeeeeenatenseesseereaeenaeeeeeenaaneneenaas 14
Am. Fed’n of State v. Comm.,

417 A.2d 1315 (Pa. Commw,. Ct. 1980) oe eeceseeeeeseeteseeeeeeeertteesnerernanennaes 14
Campbell Soup Co. v. ConAgra, Inc.,

977 F.2d 86 (3d Cir, 1992) oo cccceeersecreeeteeetsenseesseneeesseeceseesesseenseteseseaeneeaey 15
CBM Ministries of S. Cent. Pa., Inc. v. Pa. Dep’t of Transp.,

Civ. A. No. 1:15-cv-2147, 2015 WL 7755666 (M.D. Pa. Dec. 2, 2015) ........... 12
Cont’l Grp., Inc. v. Amoco Chems. Corp.,

614 F.2d 351 (3d Cir, 1980) oo eee ereeeetenieeetseeeeensseseescseesnesesasenseneeseeaas 15
De Mik v. Cargill,

A485 P.2d 229 (Okla. L971). ceececccecceeteceeteceeeeneceeeceeernasevsaeeeeesesaseraserseesneesasenees 16
Enduro Operating LLC v, Echo Prod., Inc.,

413 P.3d 866 (NM. 2018) ec cicecccceeretsececteeeseneceeeneneensessssesaeesecereressesenetanees 16
Epsilon Energy USA, Inc. v. Chesapeake Appalachia, L.L.C.,

No. 3:1 8-CV-01852 oe eee ee een eee erred ene rede r rect ue eas eecenerecreeeraneneanerraes 3
Green Strip, Inc, v. Berny’s Internacionale, S.A.,

159 F. Supp. 2d 51 (E.D. Pa. 2001) eet nee cee cieneenernrenueeniene 19
Highmark, Inc. v. UPMC Health Plan, Inc.,

276 F.3d 160 (3d Cir. 2001) oe ieeeceeeeeeeeeeeeeeeneseeesnesnaesneerereeeneesnetnreas 12
Huntley & Huntley v. Borough Council,

964 A.2d 855 (Pa. 2009) oe eee rceeer rete enn eereeeieeeieecatesacseesesetseseeeseeaseserinees 19
In the Matter of TT Boat Corp.,

Civ.A.—98-0494, 1999 WL 1276837 (E.D. La. 1999) eects tieeneeens 18

il
Kos Pharm., Inc. v. Andrx Corp.,
369 F.3d 700 (3d Cir. 2004) ooo eee eneee cree rier teres tie sti eeteeteseetiteseseretaneees

McCall v. CHK Energy Corp.,
817 F. Supp. 2d 307 (S.D.N.Y. 2011),
aff'd, 509 F. App’x 62 (2d Cir. 2013)... ccc cceceeeteeeerieccccesserercsereecaeseen

Minard Run Oil Co. v. U.S. Forest Serv.,
C.A. No. 09-125, 2009 U.S. Dist. LEXIS 116520 (W.D. Pa Dec. 15, 2009)...

Minard Run Oil Co. v. ULS. Forest Serv.,
670 F.3d 236 (3d Cir. 2011) oc cececeeeseneeseeeseneersesenersenesestieecsiveesasssaeeneas

Nerco Oil & Gas, Inc. v. Otto Candies, Inc.,
64 F.3d 667 (Sth Cir, 1996) occ cecccccccesceeceeeeeeeeteeetiaeeceeeeeeseaeaeesneeesnseeereageees

Newlife Homecare Inc. v. Express Scripts, Inc.,
No. 3:07cv761, 2007 U.S. Dist. LEXIS 33031 (M.D. Pa. May 4, 2007)........0..

Novartis Consumer Health, Inc. v. Johnson & Johnson-Merck
Consumer Pharm. Co.,
290 F.3d 578 (3d Cit. 2002) wc eccccccccecsceteceneeceneserertecteseeecseevisestscseesenenieesas

Opticians Ass'n of Am. v. Indep. Opticians of Am.,
920 F.2d 187 Bd Cir, 1990) occ ceceereeeeeeenesneneeeeeeerersnsaeeseessoeenersernrenseegs

Pappan Enters., Inc. v. Hardee’s Food Sys., Inc.,
143 F.3d 800 (3d Cir, 1998) ooo cee eeerreere riser crests teeneseeeeseesrereeceneasns

Reilly v. City of Harrisburg,
858 F.3d 173 (3d Cir. 2017) oo eeesceere renee er ee tetneerieesiesesessieesecnsersernrarey

Remaley v. Peoples Nat. Gas,
307 Pa. 237 (Pa. 1932)... ceecceeetececeetetete tice riereeteeeeneenienetedeciesssenbeneesiinaeeeenenees

Robinson Twp. v. Cmw.,
147 A.3d 536 (Pa. 2016) cece cece eeeeeeeeeenaeeeerseereaecsesaeeeasensenieeseeseiengaes

RoDa Drilling Co. v. Siegal,
552 F.3d 1203 (10th Cir. 2009) oon eee cre ren eetetiecieeeasenenssennseseecieresenes

ill
Steckman Ridge GP, LLC v. Exclusive Nat. Gas Storage Easement
Beneath 11.078 Acres,

No. 08cv168, 2008 WL 4346405 (W.D. Pa. Sept. 19, 2008). ree 19

Tantopia Franchising Co., LLC vy. W. Coast Tans of PA, LLC,
918 F. Supp. 2d 407 (B.D. Pa. 2013). cece ete eneeeeneeteeeseesreseaeeeentrenseens 19

Transcon. Gas Pipe Line Co,, LLC y, Permanent Easement for 0.03 Acres &
Temp. Easement for 0.02 Acres in S. Londonderry Twp, Lebanon Cty., Pa.,

No. 4:17-CV-00565, 2017 WL 3485752 (M.D. Pa. Aug. 15, 2017)... 12
Universal Furniture Int'l, Inc. v. Collezione Europa USA, Inc.,

No. 04-977, 2007 WL 4262725 (M.D.N.C. Nov. 30, 2007) wees 18
Walsh v. Powell,

76 Pa. D. & C. 108 (Pa. Com. PL. 1951) occ cccccecseessseecneenseeecnneeseeessaereneees 1S
Wayne Land & Min. Grp. LLC v. Delaware River Basin Comm'n, 894 F.3d 509,

524 (3d Cir, 2018)... cicccccccsccssserseeneeetteecsseeceseecesecesseeseuecsssenaeesteeceesaseeeseeeseeeseas 12
STATUTES
58 Pa.C.S. § 3202 oc ecccccsecsssccsesecseecseeccceeseeessceseecesseseceeseneeesueesereeseesueeessanessaeeeaas 20

iv
Plaintiff Epsilon Energy USA, Inc. (“Epsilon”) submits the following
Memorandum of Law in Support of its Motion for Preliminary Injunction.

L INTRODUCTION
Epsilon seeks to enjoin Defendant Chesapeake Appalachia, LLC (“CHK”)

from continuing to blatantly and willfully disregard Epsilon’s right to drill new oil
and gas wells under the parties’ joint operating agreements (“JOAs”) and a 2018
Settlement Agreement and Release (“Settlement Agreement“). Epsilon sued CHK
in 2018 for similar behavior. In the Settlement Agreement that resolved that lawsuit,

CHK agreed that —

CHK has elected not to participate in four new wells Epsilon proposed under
the JOAs. However, CHK refuses to cooperate with Epsilon so that it can proceed
with the wells. CHK is denying Epsilon access to a jointly-owned well pad and
refusing to sign a document necessary for Epsilon to obtain a permit needed to utilize
a joint-owner water source to drill the wells. Despite the Settlement Agreement’s
unambiguous language, CHK ts asserting that it has “veto power” to prevent Epsilon
from drilling any well in which CHK elects not to participate. CHK’s current

interpretation of the Settlement Agreement and JOAs is in bad faith and, if not
abated, will irreparably harm Epsilon’s property rights by deteriorating its mineral
interests.
Il. FACTUAL BACKGROUND

A. The JOAs

Beginning in 2009, Epsilon and CHK (along with other parties) began
entering into JOAs for drilling units covering acreage subject to oil and natural gas
leases they would combine (or “pool”) for the purposes of oil and natural gas
development. On or about February 1, 2010, Epsilon and CHK entered a Farmout
Agreement covering the Poulsen North and South Units and incorporating a draft
model JOA (“Poulsen JOA”). See Exhibit 1 (the Poulsen JOA appears in Schedule
7.1.2 at 61).

On or about October 18, 2010, Epsilon and CHK entered into JOAs covering
the Baltzley South and Baltzley North Units (“Baltzley JOAs”). See Exhibit 2 and
Exhibit 3. On or about December 16, 2010 Epsilon and CHK entered into a JOA
covering the Craige Unit (“Craige JOA”). See Exhibit 4.

Any working interest owner (a “JOA Party”) is entitled to propose the drilling
and completion of a well (“Well Proposal”). See Exhibits 1-4 (Article VI.1). Upon
receipt of the Well Proposal, the other JOA Parties must elect whether they wiil

consent to participate with their working interests. /d@. CHK is the designated defauit

 

‘ Collectively, “the Units.”
operator to perform well-related operations under each of the JOAs. Jd. (Article
V.A). If CHK consents to participate in the Well Proposal, then CHK acts as the
operator. Jd. (Article VI.2(a)). If CHK does not consent to participate, however,
one of the consenting parties can act as the operator. Jd. In addition, if any JOA
Party wishes to propose alternative operations that conflict with the Well Proposal,
it has 30 days to do so. Jd. (Article VL.6).

B. The Settlement Agreement

In September 2018, Epsilon filed a complaint against CHK in this Court styled
Epsilon Energy USA, Inc. v. Chesapeake Appalachia, L.L.C., No. 3:18-cv-01852.
Among the allegations in that suit, Epsilon asserted that CHK failed to follow the
JOAs’ election processes in order to thwart Epsilon’s efforts to propose and drill
wells. Before an injunction hearing occurred, the parties settled. The Settlement
Agreement entered on October 8, 2018 is attached as Exhibit 5.

CHK explicitly agreed in the Settlement Agreement that hia
ee
po .” Id, at 48. With respect to any well Epsilon has proposed, CHK

further agreed that:

 
id. at { 8(d). Accordingly, CHK agreed: Pe

C. Ownership Rights Under the JOAs

Under each JOA, the oil and gas interests any JOA Party owns or acquires in
the defined geographical area (the “Contract Area”) are treated as joint property.
Exhibits 1-4 (Article If). The JOAs further require that CHK grant all other JOA
Parties “full and free access at all reasonable times to all operations . .. conducted .
..on the Contract Area.” /d. (Article V.D.5). While the JOA Parties “shall be free
to act on an arm’s-length basis in accordance with their own respective self-interest,
[that freedom is] subject [ ] to the obligation of the parties to act in good faith in their
dealings with each other with respect to activities hereunder.” /d. (Article VIIA).

The Wyalusing Creek surface water withdrawal (“Wyalusing Creek”) is the
Craige well pad’s water source. See SRBC Letter, Exhibit 6. Epsilon's contractor
initially acquired the right to withdraw water from Wyalusing Creek from the
Susquehanna River Basin Commission (“SRBC”), and subsequently transferred that
water permit into Epsilon's name. See Notice of Request for Transfer, Exhibit 7. In

the Farmout Agreement, Epsilon conveyed an undivided one-half interest in
Wyalusing Creek to CHK. See Exhibit 1 (1.1). Exhibit A to the Farmout Agreement
sets forth the “Real Property Interests” covered, including the B. Poulsen #1H, B.
Poulsen #2H, and Hardic #2H wells, which were drilled and supported by Wyalusing
Creek. Jd. (Exhibit A).

The Farmout Agreement explicitly states the “Real Property Interests” include
“alll... permits, . .. and all other rights and appurtenances on or used in
connection with the Real Property Interests, Wells. .. described in Exhibit ‘A’.” Id.
(1.1.9) (emphasis added). As a permit conveying the right to use the water source
Epsilon utilized to drill and support the Poulsen and Hardic Wells, and a right or
appurtenance “on or used in connection with the Real Property Interests” described
in Exhibit A, the SRBC Wyalusing Creek permit was among the conveyed assets
under the Farmout Agreement. Consequently, the jointly-owned Wyalusing Creek
permit (and the corresponding right to withdraw water at Wyalusing Creek)
constitutes property contributed for joint use under the JOAs.

The JOAs require that “any [ ] facility necessary for the operation and
development of the Contract Area shall be included as an integrai part of any
proposed operation made under Article VIB of this Agreement .. . . Facility
includes, but is not limited to... water handling and disposal facilities located within
the Contract Area and specifically applicable to the proposed operation.” See

Exhibits 1-4. The consenting parties under the JOAs are required to pay their pro
rata share of the expenses associated with the building, repair, and use of the water
facilities in the Contract Area. See id. (Article VIIA). A water impoundment and
related water facilities were constructed in order to utilize Wyalusing Creek to drill
and further develop wells under the JOAs. Accordingly, Epsilon has paid the
invoiced amounts issued by CHK in conjunction with water used in the operations
of wells as permitted under the appropriate JOA procedures.

D. The Proposed Wells

Epsilon shared its growth and production goals with CHK and, in May 2020,
disclosed its ideas for proposed wells at the Craige well pad. Exhibit 8 (May-June
2020). In subsequent communications, CHK continued to push options that did not
include Epsilon’s suggested wells. 7d. Epsilon advised that it intended to move
forward with the suggested wells in order to ensure it could meet permitting
timelines, and reminded CHK that the JOAs authorized Epsilon to proceed with the
wells even if CHK did not consent to participate. Jd. (October 14-15, 2020).

In a separate communication, Epsilon provided CHK. with further reason to
participate in Epsilon’s suggested wells — the JOA Parties would benefit from a
10% discount on the gathering rate. Exhibit 9 (Oct. 16, 2020; Dec. 16, 2020). Two
months later, CHK responded it wanted Epsilon to stop proposing new wells. fd.
(Dec. 16, 2020) (CHK wanted Epsilon “not to propose on CHK .. .”). Epsilon

responded it would consider other options but needed to continue pursuing its
opportunities as allowed under the JOAs. fd. (Dec. 17, 2020). CHK retorted it had
a “veto power” because it had inserted language in the JOAs “with the intent to
prevent the development of wells that CHK did not want to drill.” Jd (Dec. 18,
2020).

With discussions at a standstill, Epsilon formally proposed four wells on
December 23, 2020 in accordance with JOA procedures: Craige N 1LH, Craige N
1UHC, Craige N 4UHC (“Craige North Wells”) and Craige S 3LHC (“Craige South
Well”) to be located in Rush Township, Susquehanna County, Pennsylvania
(“Proposed Wells”). Exhibit 10 (Dec. 23, 2020 Well Proposals). In conjunction
with the Proposed Wells, CHK had to elect between three options: (1) participate in
the wells and serve as the operator; (2) elect not to participate but serve as the
operator for the consenting parties; or (3) elect not to participate and decline to serve
as the operator, such that Epsilon would be the operator. Jd, Three other JOA Parties
elected to participate in the Craige South Well while none of the other JOA Parties
elected to participate in the Craige North Wells.

E. CHK’s Refusal to Cooperate and Allow Epsilon to Access Jointly-
Owned Property

During discussions on January 12, 2021, Epsilon reiterated its need to develop
new wells while CHK continued to push alternative options. On January 19, 2021,
CHK responded it did not consent to participate in the Proposed Wells and would

not serve as the operator. Exhibit 11 (Jan. 19, 2021 Non-Consent Letter). CHK

 
also asserted Epsilon was not permitted to serve as the operator, and advised it would
not allow Epsilon access to the Craige well pad to drill the Proposed Wells.

That same day, CHK proposed a new well known as the Koromlan 107HC
(“Koromlan Well”). Exhibit 12 (Jan. 19, 2021 Koromlan Well Letter). CHK
suggested that Epsilon’s Proposed Wells were in conflict with the Koromlan Well.
Id. On January 20, 2021, CHK further stated: “Chesapeake maintains the right to
operate the Craige pad site and associated wells, and hereby does not grant approval
or authority to Epsilon, or anyone else, to operate from referenced pad... .
Subsequently, Chesapeake has plans to drill the Koromlan 107HC in early 2022,
which is in conflict with Epsilon’s proposed Craige S 3LHC.” Exhibit 13 (Jan. 20,
2021).

On February 9, 2021, Epsilon notified CHK that Epsilon had satisfied all of
the requirements necessary to proceed with the Proposed Wells. Exhibit 14 (Feb.
9, 2021 Epsilon’s Notice of 100% Subscription). On February 11, 2021, CHK
responded by continuing to (1) assertthat the JOAs do not permit Epsilon to drill
new wells if CHK elects not to participate and (2) stating that CHK would not sign
a commitment letter Epsilon required in order to obtain the Proposed Wells’ water
permitting. Exhibit 15 (Feb. 11, 2021). Epsilon replied it did not understand how
CHK could claim a “super veto power that is counter to the JOAs or [the] Settlement

Agreement. It is not in good faith... Epsilon has continued to act in good faith and
seeks only to have [CHK] recognize its rights under the JOA and the Settlement
Agreement...” fd. Two minutes later, CHE retorted: “Respectfully, this is not a
good faith/bad faith discussion. The plain language of the JOA does not allow for
Epsilon to assume operatorship.” /d.

Epsilon’s request for assistance in obtaining the Proposed Wells’ water permit
was not a surprise to CHK. Back on July 1, 2020 — when Epsilon shared its
development plans with CHK — Epsilon sought CHK’s assistance in obtaining the
requisite approval from the Pennsylvania Department of Environmental Protection
(“PaDEP”) and the SRBC for the Proposed Wells’ water management plan. Exhibit
7 (July 1, 2020; Sept. 18, 2020). In particular, Epsilon asked CHK to sign a standard
SRBC letter so that Epsilon could utilize water from Wyalusing Creek — an asset
that Epsilon jointly owns and contributed to the joint operation governed by the
JOAs — to drill the Proposed Wells.

After making its formal proposals in December 2020, Epsilon renewed its
efforts to obtain the water permit necessary to drill the Proposed Wells. On
January 29, 2021, the SRBC provided Epsilon with a commitment letter CHK had
recently used to obtain a similar permit. Exhibit 16 (Jan. 29, 2021). Using the
commitment letter CHK recently used, Epsilon prepared a draft commitment letter

(to be signed by CHK) that would enable Epsilon to obtain the Proposed Wells’
water permit. After reviewing the draft letter, the SRBC confirmed it was acceptable
and would enable Epsilon to obtain the Proposed Wells’ water permit. Jd.

On February 9, 2021, Epsilon sent the proposed SRBC letter to CHK for
execution so Epsilon could finalize the Proposed Wells’ permitting. Exhibit 14
(Feb. 9, 2021). On February 11, 2021, CHK advised it would not sign the SRBC
letter. /d. (Feb. 11, 2021). Furthermore, CHK made clear in its communications
with Epsilon it would not grant Epsilon access to the well pad in order to drill the
Proposed Wells. See Exhibit 10.

Because elections to the Proposed Wells were made on January 22, 2021,
Epsilon would normally have until April 22, 2021 to commence operations before
its Well Proposals expired. Because of a title-related issue, however, Epsilon is
permitted an additional thirty (30) days until May 22, 2021 to commence operations.
In order to commence drilling activities, Epsilon requires approval from the PaDEP
for its water management plan. Information provided by PaDEP suggests that
Epsilon will need to submit its completed water management plan April 14-21, 2021
in order for Epsilon to commence drilling activities by May 22, 2021.? Epsilon

cannot finalize its water management plan until CHK executes the SRBC letter.

 

? The PaDEP has reviewed and approved certain of the proposed water sources in
Epsilon's water management plan. For this reason, it is now anticipated PaDEP’s
review will be more limited and expeditious than a full review.

10
F. The Koromlan Well Proposal

The Koromlan Well Proposal indicates the wellbore would traverse the
Craige, Poulson North, Poulson South, and Davis Units. It would also traverse a
drilling unit not yet formed, which CHK described as “the Bradbury Unit.” In
addition, the Koromlan Well’s path is too close to the Craige South Well’s path.
Finally, the Koromlan Well would traverse a block of acreage known as the
Rushboro Ventures block that is not believed to be leased (or whose lease is in
question).

On February 9, 2021, Epsilon informed CHK the Koromlan Well proposal did
not meet the JOA requirements for submitting a proposal. While Epsilon noted the
Koromlan Well’s path would traverse non-unitized acreage, as well as acreage with
a title defect, Epsilon indicated it might support a similar well if these issues could
be overcome (provided CHK proposed such a well in compliance with the JOAs).
Exhibit 17, Feb. 9, 2021, Koromlan Well Proposal Response.

I. ARGUMENT

In order to obtain a preliminary injunction, the moving party must establish
(1) a likelihood of success on the merits, (2) denial of injunctive relief will result in
irreparable harm, (3) granting the injunction will not result in irreparable harm to the
other parties, and (4) granting the injunction is in the public interest. See Reilly v.

City of Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017). The primary purpose of

1]

 
preliminary injunctive relief “is maintenance of the status quo until a decision on the
merits of a case is rendered.” Acierno v. New Castle Cty., 40 F.3d 645, 647 (3d Cir.
1994). “Status quo” refers to “the last, peaceable, noncontested status of the parties.”

Kos Pharm., Inc. v. Andrx Corp., 369 F.3d 700, 708 (3d Cir. 2004).°
A. Epsilon is Likely to Succeed on the Merits Because CHK is Not
Meeting its Obligations Under the Settlement Agreement and JOAs

and CHK’s Interpretation of the Settlement Agreement and JOAs
is Wrong.

To establish a reasonable probability of success on the merits, a “plaintiff need
only prove a prima facie case, not a certainty that [it] will win.” Highmark, Inc. v.
UPMC Health Plan, Inc., 276 F.3d 160, 173 (3d Cir. 2001). The plaintiff must only
satisfy this burden for one claim. See CBM Ministries of S. Cent. Pa., Inc. v. Pa.
Dep’t of Transp., Civ. A. No. 1:15-cv-2147, 2015 WL 7755666, at *5 n.2 (M.D. Pa.
Dec. 2, 2015). To establish a declaratory judgment claim, the plaintiff must prove a
present and judiciable controversy exists, including that (1) Epsilon’s claim involves
a real and present harm, (2) a conclusive legal judgment may be reached, and (3) a
decision will alleviate legal uncertainty. Wayne Land & Min. Grp. LLC v. Delaware

River Basin Comm'n, 894 F.3d 509, 524 (3d Cir, 2018).

 

? “Tt is well established that ‘a preliminary injunction is customarily granted on the
basis of procedures that are less formal and evidence that is less complete than in a
trial or on the merits.’” Transcon. Gas Pipe Line Co., LLC v. Permanent Easement
for 0.03 Acres & Temp. Easement for 0.02 Acres in S. Londonderry Twp., Lebanon
Cty., Pa., No. 4:17-CV-00565, 2017 WL 3485752, at *2 (M.D. Pa. Aug. 15, 2017).

12
Here, Epsilon is likely to succeed on its declaratory relief claim. As set forth
in Section JLB., Epsilon’s claim involves a real and present harm. Further, a
conclusive legal judgment may be reached that will alleviate legal uncertainty
regarding Epsilon’s rights and CHK’s obligations under the Settlement Agreement
and the JOAs. The JOAs set forth the procedure for drilling a well im the event CHK
elects not to participate and declines to serve as the operator. See Exhibits 1-
4 (Article V1.1). When a dispute arose regarding this procedure, and Epsilon filed
its prior lawsuit in 2018, the parties confirmed in their Settlement Agreement that:

|
:
*

 

 

Exhibit 5, at J] 8, 8(d). CHK did not consent to participate and declined to serve as
the operator for the Proposed Wells. Accordingly, Epsilon was designated as the
operator.

However, CHK is not cooperating with Epsilon so that it can proceed with the
Proposed Wells. CHK continues to take the position that it will not allow Epsilon

to access the Craige well pad in order to drill the Proposed Wells. In addition, CHK
is refusing to sign the SRBC letter so that Epsilon can use the jointly-owned
Wyalusing Creek in order to drill the Proposed Wells. The Settlement Agreement
and JOAs’ terms require CHK’s cooperation and it has failed to follow those terms.

To justify its refusal, CHK asserts that it effectively possesses “veto power”
to prevent Epsilon from drilling new wells in which CHK has elected not to
participate. This assertion is specious. Nothing in the JOAs allows CHK to veto a
Well Proposal to drill a new well that Epsilon has properly submitted. See Am. &
Foreign Ins. Co. v. Jerry’s Sport Ctr., Inc., 2 A.3d 526, 544 (Pa. 2010) (insurer could
not use a “reservation of rights letter to reserve a right it [did] not have pursuant to
the contract,” as such would be “tantamount to allowing the insurer to extract a
unilateral amendment to the insurance contract”); Am. Fed’n of State v. Comm., 417
A.2d 1315, 1318 (Pa. Commw. Ct. 1980) (“To allow [a] party to [an] agreement
unilaterally to amend the contract . . ., would be particularily repugnant to the
constitutional concept which respects the sanctity of contract.”).

Even assuming CHK possessed such veto power under the JOAs (it does not),

CHK surrendered that power in the Settlement Agreement. The Settlement

Agreement not only

ee. CHK’s blatant disregard for the Settlement

14
Agreement, signed approximately two years ago to resolve a similar dispute, is
disturbing and needs to be rectified.

B. Epsilon Will Suffer Irreparable Harm Absent Injunctive Relief.

Risk of irreparable harm means a clear showing of immediate irreparable
injury or presently existing actual threat. Cont’] Grp., Inc. v. Amoco Chems. Corp.,
614 F.2d 351, 359 (3d Cir. 1980). Where a party shows that an injunction is the only
means of protecting the plaintiff from harm, it has met this standard. Campbell Soup
Co. v. ConAgra, Inc., 977 F.2d 86, 91 (3d Cir. 1992).

Where “interests involving real property are at stake, preliminary injunctive
relief can be particularly appropriate because of the unique nature of the property
interest.” Minard Run Oil Co. v. US. Forest Serv., 670 F.3d 236, 256 (3d Cir. 2011)
(depriving mineral right owners of their “unique oil and gas extraction
opportunities” constituted irreparable injury). Because CHK is obstructing
Epsilon’s right to develop its jointly-owned property, and has threatened to drill a
well (albeit in 2022) that would be too close to one of the Proposed Wells Epsilon is
attempting to drill, Epsilon’s damages are incapable of calculation. See Remaley v.
Peoples Nat. Gas, 307 Pa. 237, 246-47 (Pa. 1932) (affirming injunction to prevent
operator’s drilling that exceeded authority under lease agreements because the
“threatened damage [was] irreparable, or incapable of measurement at law”); see

also Walsh v. Powell, 76 Pa. D. & C. 108, 114 (Pa. Com. Pl. 1951) (“The removal

15
or destruction of a material part of the substance of the land, such as the soil or
minerals contained in it, is generally considered to be an irreparable injury.”).

Importantly, “[o}wners of undivided interests in the working interest in an oil
and gas lease are tenants in common.” De Mik v. Cargill, 485 P.2d 229, 231 (Okla.
1971) (emphasis added); McCall v. CHK Energy Corp., 817 F. Supp. 2d 307, 315
(S.D.N.Y. 2011), aff'd, 509 F. App’x 62 (2d Cir. 2013). Epsilon therefore owns an
undivided interest in the subsurface oil and gas in all of the JOAs’ Contract Areas.
As one oil and gas commentator explained, “no single owner has exclusive or
separate rights as to any particular portion of the tract, but all such owners have a
common ownership and share proportionately in the enjoyment of the property as a
whole.” 1—5 Kuntz § 5.1 (2011).

In addition, if is important that Epsilon promptly commence drilling
operations on the Proposed Wells. Epsilon could forfeit the opportunity to drill the
Proposed Wells if it does not commence operations within the time period set forth
in the Well Proposals (and it is unclear whether the same factors that support their
development will be present in the future). Enduro Operating LLC vy. Echo Prod,
Inc., 413 P.3d 866, 871 (N.M. 2018) (listing factors that would prove that an operator
commenced drilling operations and had not breached this provision of JOA). For
this reason, CHK’s interpretation of the Settlement Agreement and JOAs and failure

to cooperate — is preventing Epsilon from obtaining the required water permit and

16
preparing the Craige well pad — is preventing Epsilon from commencing the drilling
operations within the time period set forth in its Well Proposals. Minard Run Oil
Co. v. US. Forest Serv., C.A. No. 09-125, 2009 U.S, Dist. LEXIS 116520, at *88-
89 (W.D. Pa Dec. 15, 2009) (granting injunctive relief because the defendant’s ban
on drilling caused irreparable harm); see also RoDa Drilling Co. v. Siegal, 552 F.3d
1203, 1211-12 (10th Cir. 2009) (upholding grant of injunctive relief because “lost
opportunities and costs and inefficiencies” are appropriate irreparable harm
findings). Epsilon’s mineral interests underlying the Units will be irreparably
harmed if Epsilon is unable to promptly drill the Proposed Wells.

C. CHK Will Not Be Irreparably Harmed if Injunctive Relief is
Granted.

The potential harm to Epsilon’s mineral interests far exceeds any harm CHK
might experience if the Court grants injunctive relief. The only harm CHK could
arguably face is the delay in production and development of the Koromlan Well,
which is not slated for development until 2022. This harm ts particularly speculative
given the lack of information CHK provided in its well proposal and the continuing

issues surrounding developing the Koromlan Well.’

 

‘Tn cases of delayed production, some courts have expressed concern that allowing
recovery of lost profits may result in a double recovery as the oil and gas reserves
are produced later. Courts thus look for other ways to measure the loss. See, e.g,
Nerco Oil & Gas, Inc. v. Otto Candies, Inc., 64 F.3d 667, 668-70 (Sth Cir. 1996)
(comparing discounted stream of net revenue that would have been earned over the
life of production with no delay to a discounted stream of net revenue with delay);

17
Moreover, “the injury [CHK] might suffer if an injunction were imposed may
be discounted by the fact that [CHK] brought that injury upon itself.” Novartis
Consumer Health, Inc. v. Johnson & Johnson-Merck Consumer Pharm. Co., 290
F.3d 578, 596 (3d Cir. 2002); Pappan Enters., Inc. v. Hardee’s Food Sys., Inc., 143
F.3d 800, 806 (3d Cir. 1998) (“The self-inflicted nature of any harm suffered by
[defendant] also weighs in favor of granting preliminary injunctive relief.”). By
intentionally disregarding the Settlement Agreement’s unambiguous terms, in an
attempt to veto Epsilon’s current development activities in favor of a well CHK
desires to drill in 2022, the only harm CHK could experience would be self-inflicted.
Opticians Ass'n of Am. v. Indep. Opticians of Am., 920 F.2d 187, 197 (3d Cir. 1990)
(“By virtue of this recalcitrant behavior, the [defendant] can hardly claim to be
harmed, since it brought any and all difficulties occasioned by the issuance of an
injunction upon itself.”’)

In short, the requested injunction will not burden CHK in any cognizable

way. The injunction would simply prevent CHK from doing that “which the law
already prohibits.” Universal Furniture Int'l, Inc. v. Collezione Europa USA, Inc.,

No. 04-977, 2007 WL 4262725, at *3 (M.D.N.C. Nov. 30, 2007); see also

 

In the Matter of TT Boat Corp., Civ.A.-98-0494, 1999 WL 1276837, at **2-7 (E.D.
La. 1999) (same). Furthermore, Epsilon has requested expedited discovery to
uncover CHK’s true motivations in proposing the Koromlan well given the
significant delay in when CHK proposes to drill.

18

 
Tantopia Franchising Co., LLC v. W. Coast Tans of PA, LLC, 918 F. Supp. 2d
407, 420 (E.D. Pa. 2013) (“In balancing the hardships to the parties, any injury
defendants might suffer as a result ofthe... preliminary injunction is significantly
outweighed by the irreparable harm plaintiff would continue to suffer. .. .”).

D. Granting Injunctive Relief is in the Public Interest.

If a plaintiff “demonstrates both a likelihood of success on the merits and
irreparable injury, it almost always will be the case that the public interest will favor
the plaintiff.” Newlife Homecare Inc. v. Express Scripts, Inc., No. 3:07c¢v761, 2007
U.S. Dist. LEXIS 33031, at *26 (M.D. Pa. May 4, 2007) (citation omitted).
Moreover, it is well established that “a public interest exists in the enforcement of
contracts.” Jd. (granting preliminary injunction); Green Strip, Inc. v. Berny’s
Internacionale, S.A., 159 F. Supp. 2d 51, 56 (E.D. Pa. 2001) (“an injunction is
consistent with the public interest in requiring parties to live up to their legal
contracts.”’).

In addition, the public benefits from the efficient development of oil and gas
resources so as to ensure there is not an adverse effect on the supply of natural gas
or an adverse impact on natural gas prices. Steckman Ridge GP, LLC v. Exclusive
Nat. Gas Storage Easement Beneath 11.078 Acres, No. 08cv168, 2008 WL 4346405,
at *17 (W.D. Pa. Sept. 19, 2008). Pennsylvania courts have repeatedly recognized

the importance of the efficient development of natural resources. See Huntley &

19
Huntley v. Borough Council, 964 A.2d 855, 865 (Pa. 2009) (“The state’s interest in
oil and gas development is centered primarily on the efficient production and
utilization of the natural resources in the state.”); Robinson Twp. v. Cnnw., 147 A.3d
536, 559 (Pa. 2016) (“[T]he primary purpose of [the Pennsylvania Oil and Gas Act]
was ‘to provide a maximally favorable environment for industry operators to exploit
Pennsylvania’s oil and natural gas resources, including those in the Marcellus Shale
Formation.’”) (citing 58 Pa.C.S. § 3202)). The requested injunction will serve the
public interest by facilitating the efficient development of oil and gas in
Pennsylvania.

IV. CONCLUSION

For the forgoing reasons, Epsilon has demonstrated a likelihood of success on
the merits, the existence of imminent irreparable harm, the balance of harms tips
decidedly in its favor, and an injunction will advance the public interest. The Court
should therefore grant the relief set forth in the proposed order Epsilon submitted

contemporaneously with its Motion and this Memorandum in Support.

20
Dated: April 9, 2021

21

Respectfully submitted,

‘si Gregory J. Krock
Gregory J. Krock

Pa. I.D. No. 78308
Elizabeth M. Thomas
Pa. 1.D. No. 322002

MCGUIREWOODS LLP
Tower Two-Sixty

260 Forbes Avenue, Suite 1800
Pittsburgh, PA 15222-3142
(412) 667-6000 (Telephone)
(412) 667-6050 (Facsimile)
ekrock@meguirewoods.com
ethomas@mcguirewoods.com

Jonathan T. Blank

Pro Hac Vice Request Forthcoming
MCGUIREWOODS LLP

652 Peter Jefferson Parkway

Suite 350

Charlottesville, VA 22911

(434) 977-2500 (Telephone)

(434) 980-2222 (Facsimile)
jblank@mcguirewoods.com

Counsel for Plaintiff
Epsilon Energy USA, Inc.
IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF PENNSYLVANIA

EPSILON ENERGY USA, INC.,,
Plaintiff,
V. Civil Action No.
District Court Judge
CHESAPEAKE APPALACHIA, LLC,

Defendant.

 

CERTIFICATE OF COMPLIANCE REGARDING BRIEF
The undersigned hereby certifies that this Memorandum of Law complies
with the word—count limitations contained in Rule 7.8(b)(2) of the Local Rules for
the United States District Court for the Middle District of Pennsylvania. Exclusive
of the tables of contents and authorities, the Memorandum of Law contains 4,950
words according to the word count function the Microsoft Word 2010 software with
which the memorandum was produced.
/s/_ Gregory J. Krock
Gregory J. Krock
Pa. I.D. No, 78308
MCGUIREWOODS LLP
Tower Two-Sixty
260 Forbes Avenue, Suite 1800
Pittsburgh, PA 15222-3142
(412) 667-6000 (Telephone)

(412) 667-6050 (Facsimile)
gkrock(@mcguirewoods.com

22
CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the foregoing
Memorandum in Support of the Motion for Preliminary Injunction has been

served on served upon the following by mail, this 9th day of April 2021:

Chesapeake Appalachia, LLC
c/o The Corporation Company
1833 S. Morgan Road
Oklahoma City, OK 73128

/s/ Gregory J. Krock

 
